Citation Nr: 1723472	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to September 9, 2015, and as of January 1, 2016.  

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2002 and February 2003 to May 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

TDIU is deemed to be a component of the claim for an increased rating in light of the Veteran's statement that symptoms of his service-connected PTSD prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In January 2017, the Veteran testified before the undersigned in a Board hearing in Washington, DC.  A transcript of that hearing has been associated with the claims file and reviewed.   

A February 2017 rating decision granted entitlement to a temporary 100 percent evaluation for inpatient treatment in excess of 21days for PTSD, effective September 9, 2015; thereafter, a 70 percent evaluation was resumed, effective January 1, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran has alleged that he was hospitalized at a VA medical facility related to PTSD symptoms in June 2015, December 2015, and January 2016.  However, the record has gaps in the Veteran's VA treatment records for these periods.  Additionally, the Veteran has indicated that he is currently receiving Social Security Disability (SSD), but VA has not requested updated Social Security Administration (SSA) records since November 2014.  

The Veteran claims that he is unable to maintain gainful employment due to his psychiatric disorder, as well as due to sleep apnea and high blood pressure.  See, e.g., June 2016 Correspondence.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim for an increased initial rating for PTSD, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to his psychiatric disorder, including any hospitalizations resulting therefrom.  Specifically, the AOJ should request records from the VA Medical Center (VAMC) in Fayetteville, North Carolina for the periods of June 2015, December 2015, and January 2016.  

2.  Obtain and associate with the claims file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.  

3.  Thereafter, if any claim remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



